DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 41, 24, 33-34, 37, 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”), U.S. Publication No. 2012/0323182 (“Okamura”), U.S. Publication No. 2010/0268156 (“Milacek”), and SU 927,234 (“Shamsiev”).
Regarding Claim 41, Scarfone discloses a single step body insertion device (10) for removal of fluid from a body, comprising:
A cannula having:
A cannula shaft (12) having a longitudinal axis (i.e. the longitudinal axis concentric with the lumen of 12) along a length thereof and a main body (i.e. the illustrated shaft 12); and
A hub (16) at a proximal end of the cannula shaft (see Fig. 2), the hub having:
A sealing valve (30, 28) aligned with the longitudinal axis of the cannula shaft (see Fig. 1 which assembles to the configuration shown in Fig. 2) for sealingly engaging a needle (see generally 50, but note that the needle itself is not specifically a positively required part of the claimed workpiece whereby the claimed apparatus can be paired with the needle 50 or any other suitably constructed needle within the context of the claims) which is adapted to extend through the cannula to penetrate the skin surface and facilitate delivery of the cannula for fluid to be removed from the body (see generally Fig. 8); and
A side port (22).
Scarfone discloses the invention substantially as claimed except that the cannular shaft is flexible and kink resistant. However, Tsamir discloses a related cannula (110) likewise directed for receipt of a needle (130) of the Varess type (Par. 71). Tsamir discloses that the cannula should be “sufficiently soft and flexible so that “it does not disturb the patient during body movements” (Par. 64) and that the cannula should be “kink resistant to prevent inadvertent sealing due to kinking” (Par. 64). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the cannula of Scarfone to comprise a flexible and kink resistance cannula, as disclosed by Tsamir, in order to prevent inadvertent sealing/occlusion due to kinking while also being sufficiently soft and flexible so that it does not disturb the patient during bodily movements.
Scarfone discloses the invention substantially as claimed except that the cannula comprises a tapered tip projecting from a distal end of the cannula shaft main body. Rather, Scarfone appears to illustrate the cannular shaft to be substantially straight walled, inclusive to a tip thereof. However, Okamura discloses that in such cannulas (20) the catheter main body may have, at a distal end thereof, a tapered tip configuration (see Figs. 3), extending along an entire length of the tip (wherein the “tip” is defined by the presence of the taper such that they are coextensive and differentiated from the straight, walled main body portion of the cannula shaft) wherein such tapered tip configurations include (see Fig. 3) an inner surface forming a first frustoconical surface concentrically around the longitudinal axis (see below – see also Par. 50):

    PNG
    media_image1.png
    489
    731
    media_image1.png
    Greyscale


An outer surface forming second frustoconical surface concentrically around the longitudinal axis and first frustoconical surface (see below – see also Par. 57):

    PNG
    media_image2.png
    525
    729
    media_image2.png
    Greyscale

and a first thickness extending between the first and second frustoconical surfaces at a first location (i.e. the distal end of the tapered tip), and a second thickness extending between the first and second frustoconical surfaces at a second location proximal to the first location (i.e. at the proximal end of the tapered tip), the second thickness being greater than the first thickness (see Fig. 3), and the tapered tip having an inner diameter (Phi.a) along at least a portion of the tip that is less than an inner diameter (Phi.b) of the cannula shaft main body. 
	Okamura fails to explicitly disclose any specific benefits to the tapered tip, however the ordinary artisan would reasonably recognize and appreciate that the tapered outer surface would improve the ease of insertion of the sheath by using the simple, tool shape of the incline plane (see e.g. Par. 66, Tsamir), while the interior taper allows the distal end to create a better seal between the tip lumen and an entrained article without having a frictional engagement along the entire length of the entrained article (see Fig. 7). Furthermore, Tsamir discloses such tapering is known to assist the cannula in resisting frontal forces which might seek to deform or disrupt insertion (see Par. 144).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the tip of the device of Scarfone to comprise a distal, tapered tip, as disclosed by Okamura, in order to improve the insertion of the cannula through tissue via the implementation of an incline plane and disrupting the application of frontal forces on the cannula during insertion while maintaining a better seal between the tip lumen and the entrained needle without increasing frictional engagement along the entire length of the needle.
Scarfone discloses the invention substantially as claimed except that the side port (22) includes a one-way valve which permits flow of fluid through the valve only in the proximal direction. However, Milacek discloses a related cannula (2) for a Veress-type needle having a side port (8, 9) with a one-way valve (11) in order to prevent the suctioned medium from getting back into the bodily cavity from which it was removed (see Par. 44). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the side port of the invention of Scarfone with a one-way valve, as disclosed by Milacek in order to ensure that fluids can only be removed without permitting retrograde flow.
Scarfone, as modified, discloses the invention substantially as claimed except for explicitly resolving the cracking pressure of the valve. However, to the extent that Milacek establishes the valve to be intended for a one-way valve it must be understood that the valve exhibits a suitable cracking pressure for ensuring proper operation (i.e. permitting one-way flow while resisting retrograde flow), although Milacek does not resolve what those values precisely are, but it must be understood that they should be suited for pneumological applications (see Scarfone – “state of the art”, see also Par. 1-20, 33,  Milacek). For example, Shamsiev describes the treatment of a pneumothorax including aspiration of fluids at pressures of 3 to 9mmhg, i.e. ~4 to ~12 mbar. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the cracking pressure of the modified invention of Scarfone to comprise less than 12mbar, such that active drainage/aspiration can occur at pressures of under 12mbar (including pressures as low as 4mbar) so as to assist in resolution of a pneumothorax.
Regarding Claim 24, Scarfone, as modified, discloses the invention substantially as claimed except that the cannula shaft is radiopaque. However, Milacek describes a related cannula shaft (2) which is radiopaque (at 20) to permit the device to be imaged via x-ray imaging to assist placement (Par. 32). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the shaft of Scarfone to be radiopaque, as disclosed by Milacek, in order to permit x-ray assisted placement/guidance of the device thereby improving patient outcome by increasing accuracy.
Regarding Claim 33-34, Scarfone, as modified, discloses the invention substantially as claimed except for explicitly resolving the precise length of the cannula shaft to be from 100 to 150mm and the diameter to be between 2 and 5mm. Examiner first notes that it has been held to be obvious to alert the size of a cannula for medical applications to account for differences in anatomical proportions of the patient and the location of the target access site. Furthermore, Tsamir discloses a related cannula (110) having a diameter between 1 to 3mm and a length as long as 100mm (Par. 64) whereby such dimensions, e.g. a diameter of 3mm and a length of 10mm obviates Applicant’s claimed ranges. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of Scarfone to have a cannula shaft length between 100 to 150mm and a cannula shaft outer diameter between 2 to 5mm, whereby Tsamir resolves a range which overlaps with the instantly claimed range, and whereby modification to resolve larger dimensions to treat abnormally large patient’s physiology would comprise only an obvious modification carrying forward the principles of the invention in a known and predictable manner, whereby Applicant’s specifically claimed range does not appear to confer any unexpected results or benefits.
Regarding Claim 37, Scarfone, as modified, discloses the invention substantially as claimed except that the cannula shaft has indicia thereon to indicate a penetration depth of the cannula shaft into the body. However, such graduations/indicia are notoriously well-known in the art. For example, Milacek describes that such indicia may be present on prior art cannulas (Par. 32). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Scarfone with indicia on the outer cannula shaft which may be used as depth markers, as disclosed by Milacek, in order to assist in positioning/insertion of the device with improved accuracy
Regarding Claim 38, Scarfone, as modified, describes a side port (22) connector for mounting of ancillary components to the side port, a three way tap/stopcock (80) for attachment to the side port, the stopcock having a plurality of ports with connecting structure for additional medical devices. While, Scarfone does not explicitly contemplate the attachment of a syringe to these ports, such a utility is well-known and notorious in the art (see Par. 7, Milacek). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Scarfone with a three-way stopcock, as disclosed by Scarfone 2, and a syringe for connection to a port of the stopcock, as disclosed by Milacek, to permit the syringe to be used to drain off a quantity of fluid as determined by the clinician.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”), U.S. Publication No. 2012/0323182 (“Okamura”), U.S. Publication No. 2010/0268156 (“Milacek”), and SU 927,234 (“Shamsiev”) as applied above, and further in view of U.S. Patent No. 5,489,269 (“Aldrich”).
Regarding Claim 22, Scarfone, as modified, discloses the invention substantially as claimed except that the cannula shaft is a polymeric material with a “shore hardness of about 63D”. However, Aldrich discloses a related cannula (11) with a shore hardness which ranges between 50A and 75D including a harder component at the distal end (17) which may have specifically a hardness including specific examples of 68D. To the extent that 50A-75D is inclusive of the claimed value of 63D and the specific example of 68D is sufficiently similar to 63D so as to obviate the arrived upon value, see MPEP 2144. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the cannula shaft of invention of Scarfone to be formed of a polymeric material, wherein at least a portion of the shaft is inclusive to a material of about 63D, as disclosed by Aldrich, in order to ensure that at least the distal portion is sufficiently hard to permit insertion into bodily tissue without peeling or rolling back over itself.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”), U.S. Publication No. 2012/0323182 (“Okamura”), U.S. Publication No. 2010/0268156 (“Milacek”), and SU 927,234 (“Shamsiev”) as applied above, and further in view of U.S. Publication No. 2007/0208408 (“Weber”).
Regarding Claim 23, Scarfone, as modified, discloses the invention substantially as claimed except that the cannula shaft is formed of an aliphatic polyether based thermoplastic polyurethane. However, such materials are known in the art (see Weber Par. 74) for use in cannula because their aliphatic composition is known to permit a ‘wet’ state which provides for low friction capabilities. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the cannula shaft of the invention of Scarfone of an aliphatic polyether based thermoplastic polyurethane, as disclosed by Weber, in order to permit the cannula to assume a ‘wet’ state thereby reducing the friction between the needle and the cannula as well as between the cannula and the patient’s tissue as the surface slide over one another thereby reducing damage to the device or tissue.
Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”), U.S. Publication No. 2012/0323182 (“Okamura”), U.S. Publication No. 2010/0268156 (“Milacek”), and SU 927,234 (“Shamsiev”) as applied above, and further in view of U.S. Patent No. 2,541,272 (“Murphy”).
	Regarding Claim 26-28, as discussed above Scarfone, in view of Okamura, resolves a tapered inner diameter, whereby Examiner submits that the ordinary artisan would reasonably recognize and appreciate that such a modification would beneficially improve the seal between the lumen and needle at the cannula tip. Relatedly, Murphy describes a related cannula (18) and needle (13) combination likewise directed toward exhausting/removing a fluid, whereby the distal end of the cannula is tapered with an inner diameter which tapers from the main body to the distal tip in order to be arranged with respect to the entrained needle in a configuration which permits a tapering junction/seal between the two structures (Col. 2, Ln. 15-22; Clm. 1). As such, the prior art (see Murphy) also recognizes the specific utility to providing such a taper, including improving the sealing joint between the needle and the cannula, whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a tapering inner diameter to the distal tip of modified Scarfone of a sufficient shape/geometry so as to enable the creation of a sealing joint between the needle and cannula to thereby prevent the retrograde flow of fluids and tissues between the distal ends of the cannula and needle.
Scarfone, as modified, discloses the invention substantially as claimed except for explicitly enumerating the precise difference between the inner diameter of the tip and the inner diameter of the main body. However, Examiner notes that changes in size and proportion will not ordinary sustain patentability so long as the changes in size/proportion merely involve the scaling up (or down) of the prior art or carrying forward of a conception as to the form, proportion, or degree of a prior art recognized concept, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and In re Williams, 36 F.2d 436, 438 (CCPA 1929). Examiner submits that the relative dimensions between the inner diameter of the tip and the inner diameter of main body are resultant of not only relative dimensions, but also absolute dimensions where it is well understood to change the size of a cannula based upon the size of the patient to be treated and the specific location within the body to be accessed to the extent that patient’s differ substantially in size ranging from neonatal applications to the treatment of a fully grown adult (including those of abnormally large proportions). Furthermore, Examiner notes such a modification to Scarfone to arrive upon a diameter difference of approximately 0.16mm is a product of not only proportioning the device to a particular patient, but also carrying forward the concept of design raised by Okamura and Murphy that the taper is a result effective variable which alters the ability for the cannula to resist deformation or disruption by front forces as well as the creation of a sealing joint between the cannula and the needle. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the taper of the modified invention of Scarfone to result in a diameter difference of approximately 0.16mm, particularly inasmuch as Applicant has failed to demonstrate that such a specific recitation imparts a specific, non-obvious benefit or is anything more than an obvious design choice or an inevitably arrived upon optimization of a result effective variable.
Claim(s) 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”), U.S. Publication No. 2012/0323182 (“Okamura”), U.S. Publication No. 2010/0268156 (“Milacek”), and SU 927,234 (“Shamsiev”) as applied above, and further in view of U.S. Publication No. 2010/0185216 (“Garrison”).
Regarding Claim 29-31, Scarfone, as modified, discloses the invention substantially as claimed except for explicitly resolving the precise angle of the taper of an outer surface of the distal tip. However, Examiner notes that the prior art recognize the angle of a tapered tip to be useful to “ensure easy insertion into tissue” (see Par. 66, Tsamir) the same purpose of the tapered described by Applicant. Furthermore, Garrison discloses a related cannula (7) likewise provided with a tapered distal tip (21) configured to improve the ease by which the cannula is inserted into tissue, whereby Garrison recites a preference for an angle between 3 and 7 degrees (Par. 61), whereby it has been established that ranges which overlap with, approach, and approximate a claimed range establish prima facie obviousness (see MPEP 2144). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the cannula of Scarfone to have a tapered distal tip within the claimed range (see especially 7 degrees) in order to present a tip angle known to permit smooth, gradual insertion of a cannula into tissue without excessive damage, as disclosed by Garrison, whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct a taper angle of “approximately 9 degrees”, whereby such a specific angle does not appear to be anything more than an obvious design choice or an inevitably arrived upon result effect variable, whereby 7 degrees (the maximum explicit angle discussed by Garrison) is very close to “approximately” 9 degrees and therefore prima facie obviates the claimed value and constitutes mere optimization of a result effective variable to account for any specific differences in cannula diameters, tissue composition, or tissue density which might be expected to value a steeper angle.
Regarding Claim 32, Scarfone, as modified, discloses the invention substantially as claimed except for explicitly resolving the precise length of the tapered distal tip to be “less than 10mm”. However, Examiner first notes that the length of the distal tip is a product of not only absolute dimensions of the device, but also relative dimensions of the device whereby it has been held to be obvious to alert the size of a cannula for medical applications to account for differences in anatomical proportions of the patient and the location of the target access site. Furthermore, Garrison, discussed further above, describes a tapered distal tip of a shallow angle with a length of “about 1 to 3cm or about 1 to 2cm (Par. 61), whereby “about” 1 cm is held to be inclusive to dimensions of “less than 10mm”. Whereby, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the tip of the modified invention of Scarfone to have a distal tip of “less than 10mm” to provide a sufficiently long, gradual dilation of tissue during insertion to avoid excessive damage to the tissue, while also resolving the instant invention to specific dimensions to treat a particular location of a particular patient having specific anatomical dimensions/proportions.
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”), U.S. Publication No. 2012/0323182 (“Okamura”), U.S. Publication No. 2010/0268156 (“Milacek”), and SU 927,234 (“Shamsiev”) as applied above, and further in view of U.S. Publication No. 2016/0143662 (“Muller”).
Regarding Claim 35, Scarfone discloses the invention substantially as claimed except for resolving the specific wall thickness of the main body of the cannula shaft. However, Examiner notes that the size/proportion of an invention cannot ordinarily sustain patentability, whereby the specifically arrived upon dimensions to no convey a specific, non-obvious purpose or utility to resolve a specific unexpected result or benefit. Furthermore, the prior art, see Mulier, recites a related cannula (2) having a “diameter and a wall thickness that is dependent upon the procedure to be performed and the anatomical structure or anatomical cavity that has to be penetrated” (Par. 79). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the modified cannula of Scarfone to comprise a wall thickness between 0.5mm and 1mm in order to resolve a specific wall thickness dependent upon patient physiology/geometry as well as the target anatomical location of a patient to obtain only the predictable results conveyed by such a modification in view of Mulier.
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”), U.S. Publication No. 2012/0323182 (“Okamura”), U.S. Publication No. 2010/0268156 (“Milacek”), and SU 927,234 (“Shamsiev”) as applied above, and further in view of WO 03/022337 (“Plishka”).
Regarding Claim 36, Scarfone, as modified, discloses the invention substantially as claimed except that the main body of the cannula shaft includes at least one opening in the wall thereof adjacent to the distal tip to provide a pathway for fluid entry. However, such side openings are notoriously well-known in such prior art cannulas. For example, Plishka discloses a related cannula (60) configured to receive a Veress-type needle (Pg. 6) wherein the cannula main body may include at least one opening (90) in the wall thereof adjacent to the distal tip (see Fig. 1 or 9) to provide a further pathway for fluid entry into the cannula shaft to minimize the likelihood of obstruction and permit fluid exchange even when the cannula distal opening is obstructed. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Scarfone to include, in the cannula main body, side openings adjacent to the distal tip, as disclosed by Plishka, in order to ensure patency of the cannula and provide for sufficient fluid exchange when desired by the clinician.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/08/2022